Citation Nr: 0214265	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-12 185A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for ear 
infections.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
perforated eardrums.

(The issue of entitlement to service connection for hearing 
loss will be the subject of a later decision by the Board of 
Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 16 to 
September 21, 1954.

This matter comes before the Board on appeal from an October 
1999 rating decision from the RO in Milwaukee, Wisconsin.  
The veteran's claims file was subsequently transferred to the 
RO in St. Louis, Missouri.  

The Board is undertaking additional development on the claim 
of entitlement to service connection for hearing loss 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the requested development is completed, the Board will 
provide notice of the evidentiary development to the claimant 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002 (to be codified at 38 C.F.R. § 20.903).  
After giving the required notice and reviewing any responses 
by the claimant, the Board will prepare a separate decision 
addressing this claim.  


FINDINGS OF FACT

1.  By rating action of December 1954, the RO denied the 
veteran's claim of entitlement to service connection for an 
ear disability, including ear infections and perforated 
eardrums.  The veteran was notified of this denial by letter 
that same month, but he did not perfect an appeal therefrom.

2.  The additional evidence associated with the claims file 
subsequent to the December 1954 RO decision is not so 
significant that it must be considered in order to decide the 
merits of the claim of service connection for ear infections 
or a perforated eardrum.


CONCLUSIONS OF LAW

1.  No new and material evidence has been submitted to reopen 
a claim of service connection for ear infections.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

2.  No new and material evidence has been submitted to reopen 
a claim of service connection for perforated eardrums.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By rating action in December 1954, the RO in Phoenix, Arizona 
denied the veteran's claim of entitlement to service 
connection for an ear disability, specifically, ear 
infections and perforated eardrums.  The veteran was notified 
of this decision and of his appellate rights that same month, 
but he did not appeal. Consequently, that decision is final.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2001).

As the December 1954 RO rating decision is deemed to be 
final, see 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.200, 
20.302, 20.1103, the veteran's ear infection and perforated 
eardrum claims may now be reopened only if new and material 
evidence has been submitted since the last final 
disallowance.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (a) (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance for each 
claim because it determines the Board's jurisdiction to reach 
the underlying claim and to adjudicate the claims de novo.  
See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).  Once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)) (new and material evidence is defined 
differently for claims filed on or after August 29, 2001).  
As the veteran's claims were filed in March 1999, his claims 
will be adjudicated accordingly. 

As indicated above, the veteran's original claim of 
entitlement to service connection for an ear disability, 
specifically perforated eardrums and ear infections, was 
denied in December 1954 as the Phoenix, Arizona RO determined 
that the veteran's perforated eardrums and ear infections 
were not service incurred or aggravated. 

The Board has reviewed the evidence associated with the 
claims folder since the December 1954 RO denial, and finds 
that new and material evidence has not been received to 
reopen the previously denied claims of service connection for 
perforated eardrums and ear infections.

The evidence available at the time of the December 1954 RO 
denial included the veteran's service medical records.  An 
April 1954 enlistment medical history report indicates that 
the veteran reported a history of ear trouble.  An April 1954 
enlistment examination showed no complaints or diagnoses of 
an ear disability.  A  September 1954 Medical Board report 
indicates that the veteran was diagnosed with chronic otitis 
media, suppurative.  The veteran gave a history of 
intermittent ear drainage from the right ear since the age of 
two.  The condition was severely aggravated by swimming.  A 
physical examination revealed a large, central perforation of 
the right tympanic membrane.  There was granulation tissue 
and exudate in the middle ear.  The left tympanic membrane 
showed a small posterior perforation.  The Medical Board 
found that the veteran's otitis media was not incurred in the 
line of duty and was not aggravated by service conditions.  
It was recommended that the veteran be discharged from 
service because he was unfit for service. 

Post-service medical records included an October 1954 
statement from the veteran's private physician that revealed 
that the veteran had had an ear disability around 1950.  The 
physician indicated that the veteran had a perforated 
tympanic membrane of the right ear with chronic discharge.  
His left ear was covered with a glistening white substance.  
He was diagnosed with chronic otitis media of the right ear.

A November 1954 VA consultation report indicates that the 
veteran reported that he had never had ear trouble in his 
left ear.  The veteran indicated that he began to have 
discharge in his right ear at age two.  He reported that he 
had intermittent discharge until he was 13, but that he began 
to have discharge again in July 1954.  The veteran indicated 
that his right ear had stopped discharging around October 
1954.  Upon physical examination, the right auricle and 
external canal were normal.  The right eardrum was scarred 
and dry.  Upon physical examination of the left ear, the left 
auricle and external canal were normal.  His left eardrum was 
scarred with no discharge.  The veteran was diagnosed with 
chronic otitis media, bilateral.

The evidence obtained in connection with the veteran's 
current attempt to reopen includes VA treatment records dated 
in October 1994 that indicate that the veteran complained of 
bilateral ear drainage.

VA treatment records dated from December 1994 to March 1999 
indicate that the veteran was diagnosed with left 
cholesteatoma.  He also had cerumen in both ears and his 
tympanic membranes were dull and retracted, bilaterally.  He 
also  complained of drainage and debris in his left ear.  A 
left tympanoplasty, an ossiculoplasty, and a tympanotomy were 
performed in January 1995.  The veteran was diagnosed with a 
scarred left middle ear, a perforated left tympanic membrane, 
and ossicular erosion.

Statements from the veteran dated in February 1999 and March 
1999 indicate that he perforated both of his eardrums during 
a training exercise during service.
He also indicated that he had developed an inner ear 
infection during service.  The veteran indicated that upon 
examination, it was noted that he had perforated eardrums.  

VA treatment records indicate that in March 1999, the veteran 
had cholesteatoma in the left middle ear cavity.  The left 
tympanic membrane was not well seen.  There was thickening 
and retraction of the right tympanic membrane.  There were 
also bilateral hypoplastic mastoid air cells.  In March 1999, 
an ossicular reconstruction and tympanoplasty were performed. 

In statements dated in November 1999 and February 2001, the 
veteran indicated that his ears started draining after he had 
to jump 20 feet into water during an exercise during service. 
He also reported that he had had no ear problems when he 
entered active duty.

The veteran was afforded a VA examination in October 2001.  
The veteran reported that when he was in service, he jumped 
from a 20-foot tower into 15 feet of water.  He thought that 
it may have caused some injury to his ear.  The examiner 
opined that the veteran had had ear problems when he came 
into the military.  The examiner noted that the veteran had 
had chronic ear problems and drainage from his ear since he 
was 2 years old.  The examiner opined that the veteran's ear 
problems were not service related and noted that he had had 
them before he had entered active duty.  

The Board finds that the additional evidence is not new and 
material.  See 38 C.F.R. § 3.156.  Although some of the 
additional evidence was not previously on file, it merely 
confirms what was already known-that the veteran suffered 
from ear infections and perforated eardrums.  The absence of 
evidence that links the veteran's ear infections and 
perforated eardrums to service was the basis of the earlier 
RO denial.  In fact, the Board notes that the only new 
medical nexus opinion of record indicates that the veteran's 
ear infections and perforated eardrums are not related to 
service.  Therefore, the record remains devoid of medical 
evidence indicating that the veteran's ear infections and 
perforated eardrums were either incurred during active 
military duty or are otherwise related to his period of 
military service. 

The Board has considered the contentions of the veteran that 
his ear infections and perforated eardrums were incurred in 
service.  However, despite VA evaluations, the record is 
silent for any medical evidence demonstrating a causal 
connection between the veteran's military service and his 
currently shown otitis media and perforated eardrums.  In 
addition, as the veteran is a lay person, without any 
apparent medical expertise and/or training, he is not 
competent to provide medical diagnoses, or opinions on 
matters of medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As such, his statements are 
insufficient to establish that any ear infections or 
perforated eardrums were incurred in or aggravated by active 
service, or are otherwise related to service.  Thus, his 
statements are insufficient to reopen his claims for service 
connection. 

Accordingly, the Board concludes that the evidence submitted 
subsequent to the December 1954 RO decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a).  As the 
additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims, it is not material.  See 38 U.S.C.A. 
§ 5108.  Thus, the veteran's claims of entitlement to service 
connection for ear infections and perforated eardrums are not 
reopened.  

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which, as 
stated above, became effective during the pendency of this 
appeal.  The Board has also considered the final regulations 
that VA issued to implement these statutory changes.  See 
Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The Act imposed certain notification requirements 
and clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims.  The Act also eliminated 
the previous requirement that a claim be well grounded before 
VA's duty to assist arose.  In this regard, it should be 
pointed out that the question of whether new and material 
evidence has been presented is a jurisdictional question for 
the Board.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  Consequently, the Board may not act to assist 
the veteran in the development of the claims unless new and 
material evidence is presented.  

As for the notification requirements of the VCAA, VA is 
required to inform the applicant of any information necessary 
to complete an application for VA benefits.  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified at 38 C.F.R. § 3.159(b)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claims and of the 
elements necessary to be granted the benefits sought.  The RO 
informed the veteran in December 1954 and in October 1999 of 
the basis for its denials.  The statement of the case issued 
in January 2000 and the November 2001 supplement statement of 
the case informed the veteran of the evidence needed to 
substantiate his underlying claims.  Additionally, the RO 
notified the veteran in letters dated in April 1999, July 
2000, and January 2001 of the development of his claims, the 
type of evidence needed to prove his claims, and of which 
evidence, if any, would be obtained by the veteran, and which 
evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The RO asked him to specify 
where he had received treatment and indicated that it had 
requested his VA treatment records.  He was also provided 
with a recitation of the pertinent statutes and regulations, 
and discussion of the application of each to the evidence in 
the December 1954 rating decision, the October 1999 rating 
decision, the January 2000 statement of the case, and the 
November 2001 supplemental statement of the case.  The 
veteran was specifically notified in the enclosures 
accompanying a September 2002 letter from the Board of the 
evidence that he needed to submit to reopen his claims.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

As for the duty-to-assist obligations, the Board reiterates 
that the veteran's claims have not been reopened.  
Consequently, the Board does not have jurisdiction to act 
further.  See Barnett, supra; Butler, supra; 38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002).





								(Continued on next 
page)

ORDER

The application to reopen a claim of service connection for 
ear infections is denied.

The application to reopen a claim of service connection for 
perforated eardrums is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

